Citation Nr: 9912190	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for plantar wart of 
left foot, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
October 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for his service-connected plantar wart 
of the left foot.


FINDINGS OF FACT

1.  The plantar wart of the left foot is not productive 
moderately severe impairment of the foot.  

2.  The veteran's plantar wart of the left foot does not 
present an exceptional or unusual disability causing marked 
interference with employment or frequent periods of 
hospitalization so as to render impractible the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of ten percent for 
plantar wart of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.71a, 4.118, Diagnostic Codes 7819-5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
plantar wart of the left foot should be increased to reflect 
more accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (holding that a claim for increased evaluation is well 
grounded if it alleges an increase in severity of 
disability).  In addition, the Board is satisfied that the 
record contains all evidence necessary for an equitable 
disposition of this appeal, and that the RO has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The veteran was granted service connection for a plantar wart 
of the left foot in February 1964, evaluated as 
noncompensable.  This evaluation was increased to 10 percent 
in a September 1995 rating decision based on a July 1995 VA 
examination which indicated that tenderness of the callosity 
was present.  

A VA examination performed in June 1997 in connection with 
the veteran's claim for an increased evaluation noted that 
the veteran complained of pain in his left foot and that he 
did not ambulate well.  Examination showed the presence of a 
1-cm. hard callus (corn) on his left plantar area between the 
first and second MP joint.  The area was tender to touch.  He 
was able to ambulate, but was not able to squat fully due to 
his knees.  The foot showed no deformity and his gait was 
normal.  There was no swelling.  The diagnosis following the 
examination was pain of the left foot due to the presence of 
a plantar callus.  

A plantar wart is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7819 as a benign new growth of the skin, 
which in turn is rated as a scar or as disfigurement under 
Diagnostic Codes 7800, 7803, 7804 or 7805.  Given the 
location of the callus on the veteran's foot, Diagnostic Code 
7800 is not for application because that Diagnostic Code 
pertains to disfiguring scars of the head, face or neck.  
Diagnostic Codes 7803 and 7804 only provide for a 10 percent 
evaluation.  The Board notes that Diagnostic Code 7804 
provides for the 10 percent evaluation for a scar that is 
tender and painful on objective demonstration, criteria that 
the veteran clearly satisfies based on the VA examination.  
Higher evaluation are permitted under Diagnostic Code 7805 if 
the scar, or in this case the veteran's callus, produces 
limitation of the part affected.  Evaluations for 
disabilities of the foot are found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284, with Diagnostic Code 5284 
for foot injuries appearing to be the most appropriate Code.  
Under Diagnostic Code 5284, a 10 percent evaluation is 
assigned for moderate symptomatology or impairment, a 20 
percent evaluation for moderately severe symptomatology or 
impairment, and a 30 percent evaluation for severe 
symptomatology or impairment.

Based on the medical evidence for consideration the Board 
finds and concludes that the veteran has not demonstrated 
that he has moderately severe symptomatology or impairment of 
his left foot so as to warrant a 20 percent evaluation under 
Diagnostic Code 5284.  The VA examination noted the presence 
of tenderness of the callus, but also that the veteran 
ambulated well and had a normal gait.  In the absence of 
objective evidence of impairment of function of the foot the 
Board concludes that a higher evaluation is not warranted.  

The veteran argues that the schedular criteria applicable to 
his service-connected plantar wart do not adequately evaluate 
his disability and that an extraschedular evaluation should 
be applied.  See 38 C.F.R. § 3.321(b) (1998).  He argues that 
he has been unable to work on a full-time basis since 1976 
and therefore his disability involves one of the situations 
in which an extraschedular evaluation may be applied-i.e., 
marked interference with employment.  However, his inability 
to work at his former occupation of postal service employee 
is attributed to knee surgery in 1976, rather than to the 
plantar wart.  The veteran asserts that the other indicator 
of the need to apply an extraschedular evaluation-i.e., 
frequent periods of hospitalization-has no application in 
his case because hospitalization would not remedy his 
condition.  The veteran's own argument, however, illuminates 
the inapplicability of the extraschedular provision:  the 
disability does not involve frequent hospitalization or total 
incapacitation, but rather can be treated through the 
veteran's own attention combined with outpatient medical 
services.  Inasmuch as the veteran's plantar wart is not such 
an exceptional or unusual disability including marked 
interference with employment or frequent hospitalization, the 
extraschedular provision is inapplicable under law, and the 
regular schedular evaluation criteria adequately account for 
the veteran's disability.


ORDER

An evaluation in excess of 10 percent for plantar wart of 
left foot is denied.



		
	RAYMOND F. FERNER
	Member, Board of Veterans ' Appeals



 Department of Veterans Affairs

